Exhibit LOCK-UP AGREEMENT THIS AGREEMENT is made as of the 10th day of December, 2008. BETWEEN: David George Netherway (the“Shareholder”) -and- IAMGOLD CORPORATION, a corporation existing under the laws of Canada ( “IAMGOLD”) WHEREAS the Shareholder is the registered and/or direct or indirect beneficial owner of the common shares of Orezone Resources Inc. (“Orezone”) and the Orezone Convertible Securities (as defined herein), if any, set forth on Schedule A attached hereto; AND WHEREAS the Shareholder understands that IAMGOLD, Orezone and 7086130 Canada Inc. (“New Orezone”) are, concurrently with the execution and delivery of this Agreement (as defined herein), executing and delivering the Arrangement Agreement (as defined herein) providing for the Arrangement (as defined herein); AND WHEREAS this Agreement sets out the terms and conditions of the agreement of the Shareholder to (i) vote the Shareholder Shares (as defined herein) or cause the Shareholder Shares to be voted in favour of the Arrangement Resolution (as defined herein) and (ii) abide by the other restrictions and covenants set forth herein; AND WHEREAS the Shareholder acknowledges that IAMGOLD would not enter into the Arrangement Agreement but for the execution and delivery of this Agreement by the Shareholder; NOW THEREFORE this Agreement witnesses that, in consideration of the premises and the covenants and agreements herein contained, the parties hereto agree as follows: ARTICLE1 INTERPRETATION 1.1 Definitions In this Agreement: “Acquisition Proposal” means, other than from or with IAMGOLD or an IAMGOLD Subsidiary, any merger, amalgamation, statutory arrangement, recapitalization, take-over bid, sale of material properties or assets (including, without limitation, the sale of all or any part of the Orezone Assets or the Essakane Property), any lease, long-term supply agreement or other arrangement having the same economic effect as a sale of any such material properties or assets, any sale or grant of a royalty or similar type transaction with respect to the Essakane Property (excluding the Permitted Royalty Discussions), any liquidation, winding-up, sale or redemption of a material number of shares or rights or interests therein or thereto or any similar transaction involving Orezone or any of the Orezone Subsidiaries, or any other transaction which would, or could, impede the completion of the Arrangement or any of the other transactions contemplated in the Arrangement Agreement or a written inquiry or proposal to do so, excluding the Arrangement, the Private Placement and the other transactions contemplated by the Arrangement Agreement; “affiliate” has the meaning ascribed thereto in the Securities Act (Ontario); “Agreement” means this lock-up agreement dated the date hereof and made between IAMGOLD and the Shareholder; “Applicable Laws” means any domestic or foreign statute, law, ordinance, rule, regulation, restriction, published and legally binding regulatory policy or guideline, by-law (zoning or otherwise), or order or any consent, exemption, approval or licence of any domestic or foreign Governmental Entity that applies in whole or in part to the parties hereto, as the context requires, or to their respective businesses, undertakings, properties or securities including, without limitation, Applicable
